UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2560



GEORGE J. FOXX,

                                              Plaintiff - Appellant,

          versus


RICHARD DANZIG, Secretary, United States Navy,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-99-558-A)


Submitted:   April 27, 2000                   Decided:   May 3, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


George J. Foxx, Appellant Pro Se. Richard Parker, Arthur Erwin
Peabody, Jr., Gary K. Springstead, OFFICE OF THE UNITED STATES
ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George J. Foxx appeals the district court's orders granting

summary judgment to the Defendant in this employment discrimination

action and denying his motion filed under Fed. R. Civ. P. 59(e).

We have reviewed the record and the district court's opinions and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Foxx v. Danzig, No. CA-99-558-A (E.D.

Va. Oct. 1 & Nov. 9, 1999).*    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




     *
       Although the district court’s orders are marked as “filed”
on September 28 and November 5, 1999, the district court’s records
show that the orders were entered on the docket sheet on October 1
and November 9, 1999, respectively. Pursuant to Fed. R. Civ. P. 58
and 79(a), we consider the date the orders were entered as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2